No opinion. Motion for reargument denied. Motion for leave to go to the-court of appeals granted, and the following question certified to that court, viz.: (1) Whether or not the common council of the city of Rochester has authority, under subdivision 21 of section 40 of its charter, to pass the ordinance under consideration in this case. (2) Whether or not the ordinance in question is not an unreasonable and an undue restraint upon a lawful trade and business, and also a restraint upon the ■ lawful and beneficial use of private property. See 51 N. Y. Supp. 482.